DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 03/12/2021 for 17200676. Claims 1-29 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021, 06/11/2021, 07/23/2021, 09/02/2021, 01/04/2022, 05/24/2022, 06/22/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the examiner except where lined through.
With respect to the information disclosure statement filed 01/04/2022, a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed is required.  It has been placed in the application file, but the following information referred to therein has not been considered:
Danish pat. app. no. 201870352 is listed as including 3 pages but the document filed 01/04/2022 lists only 1 page.
Japanese pat. app. no. 2020-562126 is listed as including a 12/13/2021 Office Action but only includes a summary of the Office Action.
Japanese pat. app. no. 2020-159788 is listed as including a 12/20/2021 Office Action but only includes a summary of a granted allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 2 and 16, the term "substantially" in is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “second direction” and “third direction” have been rendered indefinite by the use of “substantially” because it is not possible to determine the orientation before the second direction or the third direction would be considered substantially perpendicular to the first direction or substantially opposite to the second direction, respectively. For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret “the second direction being substantially perpendicular to the first direction” and “a third direction on the second display generation component that is substantially opposite to the second direction” in claims and 16 to mean “the second direction being [[substantially]] perpendicular to the first direction” and “a third direction on the second display generation component that is [[substantially]] opposite to the second direction”. respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim 15, the claim(s) is/are rejected because Applicant has provided evidence that Applicant intends the term "computer-readable storage medium" to include non-statutory matter.  Applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible media, including non-statutory media [“Executable instructions for performing these functions are, optionally, included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processors”, Specification, para 0006].
The words "storage" and/or "device" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter. Applicants are advised to insert the phrase "non-transitory" prior to "computer-readable storage medium" to overcome rejection of claims 15 under 35 U.S.C. 101.
Dependent claims 16-28 fail to overcome the 35 U.S.C. 101 rejection as directed to parent claim 15. Accordingly, these claims are also rejected for being directed to non-statutory subject matter by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10-15, 17-19, 21-22, and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdivia et al. (US 20180095636 A1).

As to claim 1, Valdivia discloses a method, comprising:
at a computing system that is in communication with a first display generation component, a second display generation component and one or more input devices [para 0106-0107, 0146, 0171, virtual reality system includes headset of other user (read: first display generation component), headset of particular user (read: second display generation component) and receives inputs from input devices of respective headsets (read: one or more input devices), where headset devices render virtual space]:
displaying, via the first display generation component, a first computer-generated environment [Figs. 35A-35B, para 0106, 0146, 0198-0199, headset renders virtual space on headset display];
while displaying the first computer-generated environment via the first display generation component [para 0146, render virtual space to other user on their headset], concurrently displaying, via the second display generation component [para 0146, 0171, render virtual space to headset of particular user, where all users of a virtual space meet for real-time (read: concurrent) communication]:
a visual representation of a portion of a user of the computing system who is in a position to view the first computer-generated environment via the first display generation component [Fig. 27, para 0146, 0171, particular user sees avatar (read: visual representation) reflecting physical movement of other user (read: portion of user), where avatars are positioned within virtual room and respective avatar user sees virtual space from respective headset (read: view first computer-generated environment via first display generation component)], and
one or more graphical elements that provide a visual indication of content in the first computer-generated environment [Figs. 29A-29B, para 0177, 0199, present content items (read: one or more graphical elements) presented in virtual space],
wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements [para 0199, present virtual space with avatar of other user and presented content] includes:
changing the visual representation of the portion of the user to represent changes in an appearance of the user over a respective period of time [Figs. 27, 35A-35C, para 0171-0172, 0198, render avatar movements to reflect respective user motion in real-time while in communication session (read: respective period of time)]; and
changing the one or more graphical elements that provide the visual indication of content in the first computer-generated environment to represent changes in the first computer-generated environment over the respective period of time [Figs. 29A-29B, para 0166, 0177, 0199, move content item (read: changing the one or more graphical elements) as presented in virtual space in response to user interaction with content (read: changes) in while in communication session of virtual space].

As to claim 3, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes generating the visual representation of the portion of the user in accordance with a predefined characteristic value that is specified for a first display property of the visual representation [Fig. 35C, para 0198-0199, present avatar of other user as image information (read: display property) of user that is normal and not faded (read: predefined characteristic value)].

As to claim 4, Valdivia discloses the method of claim 3, wherein the predefined characteristic value that is specified for the first display property of the visual representation includes a predefined amount of reduction for an opacity of the visual representation of the portion of the user [para 0199, present avatar of other user as limited information including a faded (read: reduced opacity) image].

As to claim 5, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes applying a predefined visual effect on the visual representation of the portion of the user [para 0199, present avatar of other user as frozen (read: predefined visual effect) image of the user].

As to claim 7, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements via the second display generation component includes
displaying the visual representation of the portion of the user with a first graphical resolution [para 0199, present avatar of other user as blurry image, note a blurry image describes a level of image clarity and falls under the broadest reasonable interpretation of graphical resolution] and
displaying the one or more graphical elements that provide the visual indication of the content of the first computer-generated environment with a second graphical resolution that is different from the first graphical resolution [para 0198-0199, maintain presentation of virtual space including presented content as normal (read: second graphical resolution) while avatar is blurred].

As to claim 8, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes:
in accordance with a determination that a first change in the appearance of the user is detected [para 0198-0199, detect user input entering pause mode (read: first change), where mode changes avatar of other user presented within virtual space], changing the visual representation of the portion of the user in accordance with the first change in the appearance of the user without changing the one or more graphical elements that provide the visual indication of the content in the first computer-generated environment [para 0198-0199, present avatar of other user with limited information when entering pause mode while maintaining normal presentation (read: without changing) of virtual space including presented content].

As to claim 10, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes:
in accordance with a determination that a third change in the appearance of the user is detected with a fourth change in the content in the first computer-generated environment [para 0198-0199, detect user input (read: third change) to enter pause mode (read: fourth change), where mode limits information for presented content and avatar of other user within virtual space], changing the visual representation of the portion of the user in accordance with the third change in the appearance of the user in conjunction with changing the one or more graphical elements that provide the visual indication of the content in the first computer-generated environment in accordance with the fourth change in the content in the first computer-generated environment [para 0199, pause mode limits information from entire virtual space including fading avatar of other user and fading content presented in virtual space].

As to claim 11, Valdivia discloses the method of claim 1, wherein:
concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes displaying a modified version of the content concurrently with the visual representation of the portion of the user, wherein the modified version of the content is generated with one or more image filters that, when applied to an image of the content, reduces image fidelity of the image [para 0198-0199, present content in virtual space entering pause mode (read: modified version), where pause mode presents content information in limited state (read: image filter) by being blurred, note blurring presented content falls under broadest reasonable interpretation of reduced image fidelity as consistent with Applicant’s specification]; and
changing the one or more graphical elements that provide the visual indication of content in the first computer-generated environment to represent changes in the first computer-generated environment over the respective period of time [para 0165, 0198-0199, cause effects in virtual space including presented content (read: change graphical elements) during communication session within virtual space] includes updating the modified version of the content by applying the one or more image filters to images of the content as the content changes [para 0165, 0198-0199, user input entering pause mode presents content information in limited state by blurring content as presented in virtual space].

As to claim 12, Valdivia discloses the method of claim 1, wherein the visual representation of the portion of the user includes an image of the user's eyes [para 0183, render avatar including eyes reflecting user eyes].

As to claim 13, Valdivia discloses the method of claim 1,
wherein the visual representation of the portion of the user includes a virtual object that is generated based on one or more images of the user's eyes [para 0183, avatar includes rendered eyes (read: virtual object) reflecting user eyes tracked using camera],
wherein an appearance and movement of the virtual object correspond to an appearance and movement of the user's eyes that are captured by one or more sensors of the computing system [para 0183, cameras (read: sensor) track pupil location (read: appearance) and gaze direction (read: movement) of user eyes and render avatar eyes reflecting user gaze].

As to claim 14, Valdivia discloses the method of claim 1, wherein changing the visual representation of the portion of the user to represent changes in the appearance of the user over the respective period of time includes:
obtaining eye tracking data corresponding to the user [para 0176, 0183, track user eye gaze in communication session within virtual space]; and
updating the visual representation of the portion of the user based on the eye tracking data corresponding to the user [para 0183, render avatar eyes reflecting user eye gaze].

As to claim 15, Valdivia discloses a computer-readable storage medium storing executable instructions that, when executed by a computing system that includes one or more processors [para 0106, 0224, 0226, system includes memory storing instructions executed by processor] and that is in communication with a first display generation component and a second display generation component [para 0106-0107, 0146, 0171, virtual reality system includes headset of other user (read: first display generation component) and headset of particular user (read: second display generation component)], cause the computing system to perform operations comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 17-19, 21-22, and 24-28, Valdivia discloses the computer-readable storage medium of claim 15 comprising limitations substantially similar to those recited in claims 3-5, 7-8, and 10-14, respectively, and are rejected under similar rationale.

As to claim 29, Valdivia discloses a computing system [para 0106-0107, system], comprising: one or more processors [para 0106, 0224, system includes processor]; a first display generation component [para 0106-0107, 0146, system includes headset of other user]; a second display generation component [para 0106-0107, 0146, system includes headset of particular user]; and memory storing one or more programs that are configured for execution by the one or more processors, the one or more programs including instructions for performing operations [para 0106, 0224, 0226, system includes memory storing instructions executed by processor] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia as applied to claims 1 and 15 above, and further in view of Valli (US 20170339372 A1).

As to claim 2, Valdivia discloses the method of claim 1, wherein changing the visual representation of the portion of the user to represent changes in the appearance of the user over the respective period of time includes:
in accordance with movement of the portion of the user in a first direction relative to the first display generation component, displaying movement of the visual representation of the portion of the user in the first direction on the second display generation component [para 0106, 0146, 0171, 0183, particular user sees avatar of other user in virtual space using headset of particular user, where other user gazing in a direction (read: first direction) while wearing respective headset device is reflected in corresponding gaze of respective avatar of other user]; and
in accordance with movement of the portion of the user in a second direction relative to the first display generation component, … displaying movement of the visual representation of the portion of the user in a third direction on the second display generation component … [para 0106, 0146, 0171, 0183, particular user sees avatar of other user in virtual space using headset of particular user, where other user rolling their eyes (read: a second direction) while wearing respective headset device is reflected in corresponding facial expression (read: third direction) of respective avatar of other user].
However, Valdivia does not specifically disclose in accordance with … the second direction being substantially perpendicular to the first direction, displaying movement of the visual representation of the portion of the user in a third direction … that is substantially opposite to the second direction.
Valli discloses in accordance with … the second direction being substantially perpendicular to the first direction, displaying movement of the visual representation of the portion of the user in a third direction … that is substantially opposite to the second direction [Figs. 2A-3C, para 0031-0033, 0048, participant views reconstructed avatar of user moving right (read: third direction, see Fig. 3B) when user moves left (read: second direction, see Fig. 2B) about vertical axis, where vertical axis is perpendicular to floor axis (read: first direction)].
Valdivia and Valli are analogous art to the claimed invention being from a similar field of endeavor of virtual reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movement of the avatar in a second direction as disclosed by Valdivia with movement of an avatar in an opposite direction to a second direction perpendicular to a first direction as disclosed by Valli with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Valdivia as described above to show natural depth cues, parallax, perspective and other depth cues to provide a more immersive experience [Valli, para 0030, 0034].

As to claim 16, Valdivia and Valli, combined at least for the reasons above, discloses the computer-readable storage medium of claim 15 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia as applied to claims 1 and 15 above, and further in view of Tilton et al. (US 20170326457 A1).

As to claim 6, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements via the second display generation component includes displaying a diffused … layer between the visual representation of the portion of the user and the one or more graphical elements that provide the visual indication of the content of the first computer-generated environment [para 0199, display avatar of other user including a faded image (read: diffused layer) while maintaining presentation of virtual space including presented content].
However, Valdivia does not specifically disclose a diffused colored layer between the visual representation of the portion of the user and the one or more graphical elements.
Tilton discloses a diffused colored layer between the visual representation of the portion of the user and the one or more graphical elements [Fig. 4, para 0071-0072, render user avatar portion as translucent (read: diffused) using different color scheme (read: colored) when entering visible space in virtual environment (read: graphical element)].
Valdivia and Tilton are analogous art to the claimed invention being from a similar field of endeavor of virtual reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffused layer as disclosed by Valdivia with the diffused colored layer as disclosed by Tilton with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Valdivia as described above to notify users of unauthorized behavior [Tilton, para 0029-0030].

As to claim 20, Valdivia and Tilton, combined at least for the reasons above, discloses the computer-readable storage medium of claim 15 comprising limitations substantially similar to those recited in claim 6 and is rejected under similar rationale.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdivia as applied to claims 1 and 15 above.

As to claim 9, Valdivia discloses the method of claim 1, wherein concurrently displaying the visual representation of the portion of the user and the one or more graphical elements includes:
in accordance with a determination that a second change in the content in the first computer-generated environment is detected while [an] appearance of [a] user remains unchanged [para 0171, 0198, detect user input maintaining crossed arm gesture during countdown period (read: user appearance remains unchanged) to enter pause mode, where entering mode presents timer notification], changing at least one of the one or more graphical elements that provide the visual indication of the content in the first computer-generated environment in accordance with the second change in the content in the first computer-generated environment without changing [a] visual representation of the portion of [a] user [Figs. 35A-35B, para 0171, 0198, present timer element within virtual space while rendered avatar of particular user reflects maintained user gesture].
Valdivia teaches a particular user performing a gesture to change content in the virtual space while the appearance of particular user remains unchanged and without changing a representation of the particular user [para 0171-0172, 0198-0199, particular user maintains gesture while virtual space presents timer notification and avatar of particular reflects maintained user gesture] but not explicitly where another user in the virtual space performs the gesture to change content while their appearance is remaining unchanged and without changing a representation of the other user. 
However, Valdivia teaches another user within the virtual space [para 0199, virtual space includes other users] and that other users may perform gestures within the virtual space [para 0193, 0198-0199, other users interact within virtual space].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Valdivia allowing a user to change content in a computer-generated environment while not changing their appearance without changing their respective visual representation to any user within the virtual space.  One of ordinary skill would understand this would result in "in accordance with a determination that a second change in the content in the first computer-generated environment is detected while the appearance of the user remains unchanged, changing at least one of the one or more graphical elements that provide the visual indication of the content in the first computer-generated environment in accordance with the second change in the content in the first computer-generated environment without changing the visual representation of the portion of the user" with a reasonable expectation of success. 
One would be motivated to do so to allow any user to temporarily unplug from the virtual experience [Valdivia, para 0197].

As to claim 23, Valdivia, combined at least for the reasons above, discloses the computer-readable storage medium of claim 15 comprising limitations substantially similar to those recited in claim 9 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brems et al. (US 20210034222 A1), Imoto et al. (US 20160018655 A1), Pekelny et al. (US 20200026922 A1) generally disclose rendering different levels of content passthrough in an augmented reality environment.
Browy et al. (US 20180075659 A1), Harrises et al. (US 20190371028 A1), Scapel et al. (US 20180335929 A1) generally teach changing a user avatar in response to changes in a user's appearance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145